1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT MITCHELL,                                   )    Case No.: 1:18-cv-0146-LJO- JLT
                                                        )
12                  Plaintiff,                          )    ORDER DIRECTING THE CLERK TO CLOSE
                                                        )    THE ACTION
13           v.                                         )
14   RONNIE JEFFRIES, et al.                            )    (Doc. 41)
                                                        )
15                  Defendants.                         )
                                                        )
16
17           On May 1, 2019, the parties filed a stipulation indicating all parties agreed “that the above-
18   captioned action is dismissed in its entirety, with prejudice….” (Doc. 41 at 2) Pursuant to Fed.R.Civ.P.
19   41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of
20   dismissal signed by all parties who have appeared.” Because all parties who have appeared signed the
21   stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692
22   (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, the Clerk of Court is DIRECTED to close
23   this action.
24
25   IT IS SO ORDERED.
26       Dated:     May 2, 2019                                   /s/ Jennifer L. Thurston
27                                                          UNITED STATES MAGISTRATE JUDGE

28
